Case 1:18-cv-00860-MPB-SEB Document 33 Filed 04/10/19 Page 1 of 9 PageID #: 97



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 Thomas F. Isler
                                                                      CIVIL ACTION
      Plaintiff,

 v.                                                            1:18-cv-00860-MPB-SEB

 Med-1 Solutions, LLC,

      Defendants.


 DEFENDANT’S BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

          MED-1 Solutions, LLC (“Defendant”), by counsel files this brief in support of

Defendant’s Motion for Summary Judgment pursuant to Fed R. Civ. P. 56. There are no genuine

issues of material fact, there is an absence of evidence to support Plaintiff’s case, and Defendant

is entitled to judgment as a matter of law on all counts of Plaintiff’s Complaint and Statement of

Claims. Defendant requests that this Court enter summary judgment in favor of Defendant on all

counts.

                                        INTRODUCTION

          This matter involves claims brought by Plaintiff against Defendant under the Fair Debt

Collection Practices Act, 15 U.S.C.§ 1692, et seq. (“FDCPA”).

          Defendant’s Motion for Summary Judgment seeks judgment in its favor on all counts of

the Plaintiff’s complaint, Dkt. 1, as well as all allegations brought in Plaintiff’s Statement of

Claims Dkt. 32. In this Brief, Defendant shows that there are no genuine issues of material fact,

there is an absence of evidence to support Plaintiff’s case, and Defendant is entitled to judgment

as a matter of law on all violations alleged in Plaintiff’s Complaint and Statement of Claims.

Defendant’s Motion for Summary Judgment should be granted in full.
Case 1:18-cv-00860-MPB-SEB Document 33 Filed 04/10/19 Page 2 of 9 PageID #: 98




                STATEMENT OF MATERIAL FACTS NOT IN DISPUTE

       Defendant submits the following Statement of Material Facts Not in Dispute pursuant to

F.R.C.P 56(c) and S.D. Ind. L.R. 56-1, in support of its Motion for Summary Judgment:

       1. On May 24, 2016, Defendant filed a small claims lawsuit against Plaintiff in the

          Washington Township Small Claims Court, captioned, MED-1 Solutions, LLC v.

          Thomas Fiske Isler, Cause No. 49k07-1605-SC-02319. Exhibit A.

       2. On July 19, 2016, the Defendant and Plaintiff appeared before the Washington

          Township Small Claims Court and the Court entered an order that Mr. Isler “agrees to

          $40/mon start Aug 20 and continuing on the same day of each successive calendar

          month. If Defendant remains current, then no Judgment will be entered.” The case

          was continued until October 04, 2016 with a note that read “If Defendant current

          Defendant need not to appear.” Exhibit B.

       3. On October 04, 2016, Plaintiff and Defendant appeared before the Washington

          Township Small Claims Court. The Court entered an order that reads: “Continued

          indef. so long as payments made as indicated previously under paymplan.” Exhibit C.

       4. On February 20, 2017, Mr. Isler missed his February monthly payment. The payment

          was received on March 02, 2017. Exhibit D pgs.8-9 & Exhibit E pgs. 8-9..

       5. On March 20, 2017, Mr. Isler missed his March monthly payment. Exhibit D pgs.8-9

          & Exhibit E pgs. 8-9.

       6. On April 20, 2017, Mr. Isler missed his April monthly payment. Exhibit D pgs.8-9 &

          Exhibit E pgs. 8-9.

       7. On May 31, 2017, MED-1 filed an Amended Notice of Claim. Exhibit F.
Case 1:18-cv-00860-MPB-SEB Document 33 Filed 04/10/19 Page 3 of 9 PageID #: 99



       8. On July 25, 2017, MED-1 attorney Tara Gerber and Mr. Isler made a phone call

           together to MED-1 from Washington Township Small Claims Court to set up a

           monthly auto payment plan for $40 per month starting August 20th. MED-1’s rep

           asked “is there anything else I need to do for you” to which Mr. Isler responded,

           “no.” Phone Recording July 25, 2017 Exhibit G.

       9. On July 25, 2017, MED-1 and Mr. Isler appeared at the Washington Township Small

           Claims Court and the court entered an order continuing the cause until January 23,

           2018. Exhibit H.

       10. On January 23, 2018, MED-1 appeared at a hearing in the Washington Township

           Small Claims Court, Mr. Isler failed to appear. The Court entered a judgment in

           favor of MED-1 Solutions that reads: “Accordingly, the Court now orders: That

           judgment is rendered in favor of the Plaintiff for the sum of $3,0961.60 and attorney

           fees of $375 and prejudgment interest of $0 for a total judgment of $3,466.60 plus

           costs and post judgment interest at 8% per annum.” Exhibit I.



                                           LEGAL STANDARD

       Summary judgment is appropriate when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a); see also

Oates v. Discovery Zone, 116 F.3d 1161, 1165 (7th Cir. 1997) (citing Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). A dispute is “genuine” only if there is a sufficient evidentiary basis on

which a reasonable fact finder could find for the nonmoving party, and a dispute is “material”

only if it could affect the outcome of the suit under governing law. See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248-49 (1986). A defendant can prevail on summary judgment merely
Case 1:18-cv-00860-MPB-SEB Document 33 Filed 04/10/19 Page 4 of 9 PageID #: 100



 by “‘showing’ – that is, pointing out to the district court – that there is an absence of evidence to

 support [any essential element of] the nonmoving party’s case.” Celotex Corp., 477 U.S. at 325,

 quoting Fed. R. Civ. P. 56(c). Once a defendant meets its initial obligation of showing there is no

 genuine dispute of material fact, the onus shifts to the plaintiff to come forward with admissible

 evidence from which a reasonable jury could find that she has met her burden of proof. Id. at

 322-23. It is not enough to produce “colorable” evidence; a plaintiff must proffer “significantly

 probative” evidence, and cannot rely on mere allegations. Anderson, 477 U.S. at 247-49, 256-57;

 Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). Similarly,

 speculation, conclusory allegations and mere denials are not enough to raise genuine issues of

 fact. Roney v. Illinois Dept. of Transp., 376 F. Supp. 2d 857, 864-65 (N.D. Ill. 2005) aff'd, 474

 F.3d 455 (7th Cir. 2007).

                                  DEFENDANT’S ARGUMENT

        Plaintiff alleges that Defendant violated §1692f of the Fair Debt Collection Practices Act

 when it obtained a default judgment against him in contravention of the parties’ payment

 arrangement agreement. Plaintiff’s Statement of Claims Dkt. 30. Specifically, Plaintiff alleges in

 his complaint that Defendant used “unfair an unconsciable means to collect a debt by obtaining a

 defaulting Plaintiff after Plaintiff had been advised that he need not attend the court hearing if he

 is current on payments.” Complaint Dkt.1.

        There is an absence of evidence to support the claim that Defendant violated §1692f of

 the Fair Debt Collection Practices Act. Plaintiff has simply failed to provide any evidence that

 MED-1 advised Plaintiff that he need not attend the court hearing if current on payments and/or

 that any agreement to this effect was in place on January 23, 2018. The only evidence in the

 record that mentions that Plaintiff need not appear is the July 19, 2016 order from the
Case 1:18-cv-00860-MPB-SEB Document 33 Filed 04/10/19 Page 5 of 9 PageID #: 101



 Washington Township Small Claims Court which in the margins there is handwriting that reads

 “*If [Defendant] is current [Defendant] need not to appear.” Exhibit B. According to the

 deposition of Tara Gerber, former attorney for MED-1 Solutions, this note was not written by her

 on this Judgment.




 (Geber Dep. 15:2-15:11) Exhibit J. The Judge ordered that Plaintiff not need to appear if current

 on the payments, he was not advised by MED-1 Solutions as the Plaintiff alleges in his

 complaint. The cause was continued until October 04, 2016.



        The October 04, 2016 hearing contradicts Plaintiff’s allegations that he believed he need

 not appear at subsequent hearings. It is undisputed that Plaintiff was current on his payments as

 of October 04, 2016; however, Plaintiff appeared at this hearing in contravention to Plaintiff’s

 allegation that he need not appear at subsequent hearings if current. The October 04, 2016

 hearing concluded with an order of the court that continued the payment plan consistent with the

 July 19, 2016 order. Exhibit C.
Case 1:18-cv-00860-MPB-SEB Document 33 Filed 04/10/19 Page 6 of 9 PageID #: 102



        It is undisputed that following the October 04, 2016 hearing Plaintiff missed a couple

 payments. These missed payments breached the payment plan established on July 19, 2016 and

 voided the provision that Plaintiff need not to appear as he was no longer current per the order of

 the Court. Exhibit B.

        Defendant filed an Amended Notice of Claim and the Court held a hearing on July 25,

 2017. At this hearing Plaintiff met in person with Defendant’s attorney Tara Gerber and

 arranged a payment plan of $40/month starting August 20th. Phone Recording July 25, 2017

 Exhibit G. Neither Plaintiff nor Defendant ever made reference to any agreement that Plaintiff

 would not need to appear at a subsequent hearing date; nor did either party indicate that the terms

 of the July 19, 2016 Order would be reinstated. The parties came to a new agreement that Mr.

 Isler would make payments and the cause will be continued to January 23, 2018. The Court

 entered an order indicating that the cause was continued with no further notations as to the

 agreement of the parties. Plaintiff failed to appear at the January 23, 2018 hearing and MED-1

 Solutions moved for a default judgment pursuant to Rule 10(B) of the Indiana Rules of Court

 Small Claims:
Case 1:18-cv-00860-MPB-SEB Document 33 Filed 04/10/19 Page 7 of 9 PageID #: 103




 Pursuant to Rule 10(B) MED-1 was within its right to request a default judgment. Plaintiff

 appeared at the July 25, 2017 hearing and was provided notice that the cause was continued until

 January 23, 2018. He failed to appear at the January 23, 2018 hearing and the Court upon

 reviewing the record consistent with Rule 10(B) granted the Default Judgment.

                                         CONCLUSION

        The only issue of fact presented in the Plaintiff’s Complaint and Statement of Claims is

 whether there was an agreement between MED-1 and the Plaintiff that he need not appear at

 hearings. MED-1 through the presentation of orders of the Washington Township Small Claims

 Court, Telephone Recordings, deposition testimony, and contemporaneous account notes has met

 its burden pursuant to Fed.R.Civ.P. 56 that there is no genuine issue of material fact. The
Case 1:18-cv-00860-MPB-SEB Document 33 Filed 04/10/19 Page 8 of 9 PageID #: 104



 evidence does not support that any agreement was in place at the time of the January 23, 2018

 hearing. Alternatively, even if Plaintiff is able to establish a genuine issue of material fact; there

 is an absence of evidence to supports Plaintiff’s case. Plaintiff explained the agreement in his

 response to Interrogatory no. 2 on Defendant’s Request for Interrogatories when he stated: “the

 agreement was that payments would henceforth be made by automatic withdrawal from

 Plaintiff’s checking account and as long as payments were current there would not be judgment

 taken against Plaintiff.” Response to Request for Interrogatory No. 2, Exhibit J. According to

 Plaintiff “to the best of Plaintiff’s knowledge, the agreement was oral and not in writing.”

 Response to Request for Production 3, Exhibit K. MED-1 has presented a recording between its

 attorney Tara Gerber, Mr. Isler, and a representative of MED-1 setting up the payment

 agreement referenced in response to interrogatory no.2. That recording definitively shows that

 there was no oral agreement that judgment would not be taken if Plaintiff was current on his

 payments. In fact Plaintiff had an opportunity to request that his account be noted as such and did

 not make that request of MED-1 when setting up this payment plan, nor did he request the Court

 enter it into its Order. There is no evidence that supports Plaintiff’s allegations and in fact MED-

 1 has provided evidence to the contrary. As such, Defendant’s Motion for Summary Judgment

 should be granted in its entirety.

 Dated: April 10, 2019.

                                                Respectfully Submitted,

                                                /s/ Nicholas Moline
                                                Nicholas Moline, IN Atty # 29711-49
                                                Attorney for Defendant
                                                Med-1 Solutions, LLC
                                                517 U.S. Highway 31 North
                                                Greenwood, IN 46142
                                                (317) 883-5600
                                                Nicholas.Moline@med1solutions.com
Case 1:18-cv-00860-MPB-SEB Document 33 Filed 04/10/19 Page 9 of 9 PageID #: 105




                                  CERTIFICATE OF SERVICE

 I hereby certify that on April 10, 2019, I electronically filed the foregoing with the Clerk of the
 Court using the CM/ECF system, which sent notification of such filing to all parties of record.

                                               /s/ Nicholas Moline
                                               Nicholas Moline, IN Atty # 29711-49
                                               Attorney for Defendant
